Citation Nr: 1800977	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  11-19 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased evaluation for residuals of left ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1983 to August 1988 and April 2002 and May 2002.  The Veteran was also in the U. S. Air Force Reserve from September 1988 to June 2013.

This matter comes before the Board of Veterans' Appeals (Board) from November 2009 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2015, the Veteran testified at a hearing held at the RO before a Veterans Law Judge (VLJ).  A transcript of these proceedings has been associated with the Veteran's claims file.  In January 2017, the Veteran was informed that this VLJ had left the Board and was offered an opportunity for another hearing, but the Veteran responded that he did not want another hearing, and thus the Board will proceed with adjudication of the Veteran's claim.

The Board remanded the issues on appeal for additional development in December 2015.  The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the record indicates that the Veteran is employed in his own real estate firm and is also a wholesale beverage distributor.  As such, entitlement to TDIU has not been raised by the record and will not be considered here.

The most recent Supplemental Statement of the Case (SSOC) was issued by the RO on July 31, 2017.  Per 38 C.F.R. § 20.1304(c), if pertinent evidence has been received and associated with the record, then it must be referred to the Agency of Original Jurisdiction (AOJ) for review, unless this procedural right is waived by the appellant or his representative.  That paragraph states "[e]vidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues."  Id.  Here, the Board notes that additional evidence has been added to the record since the July 2017 SSOC, but the Board also finds that recent evidence is not pertinent to the issues on appeal as listed above, and the Board will proceed to consider the appeal.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The issue of increased evaluation of residuals for a left ankle sprain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension was not shown in service or for many years following discharge from service, and is not otherwise related to any disease or injury of service origin.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107(b) (West 2012), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection for Hypertension

A. Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include hypertension, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For hypertension, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for hypertension can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (West 2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.3 (2017). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B. Evidence and Analysis

The Veteran is claiming entitlement to service connection for hypertension.  

In addition to the periods of active service documented on his two DD-214s as described in the introduction to this Board decision, the Veteran has asserted that his entire period of service, from his time as a cadet at the United States Air Force Academy (USAFA) from June 1979 to June 1983, his active service as a commissioned officer from June 1983 to August 1988 and again from April 2002 to May 2002, and his reserve service as a commissioned officer from August 1988 to his reserve retirement in June 2013 should all be considered qualifying service for VA purposes.

Here, the Veteran has asserted and the record does show that the Veteran attended USAFA as a cadet from June 1979 to June 1983, from which he was commissioned as an officer upon his entry into active service.  Per 38 U.S.C. § 101(24) and 38 C.F.R. § 3.6(b)(4), service at any time as a cadet at the United States Air Force Academy is defined as "active duty" for VA qualifying active military, naval, and air service requirements, and thus the Board will consider that period of service as active duty in its adjudication of the Veteran's claims, in addition to the periods of active service noted above.

Per 38 C.F.R. § 4.104, Diagnostic Code 7101, Hypertensive Vascular Disease (hypertension and isolated systolic hypertension), Note (1) states:  "[h]ypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm." 

The Veteran's service treatment records while as a cadet at USAFA and his active service as a commissioned officer are completely silent for any mention of hypertension.  Blood pressure readings during his cadet time include an October 1978 pre-academy entrance physical examination, where the Veteran's blood pressure was measured at 118/86 and the report of medical history and physician's comments were silent for any issues of hypertension.  The Veteran received a pre-commissioning physical examination in October 1982 where his blood pressure was 124/72 and again, no mention was made of any hypertension issues.

While on active duty, the Veteran received a periodic examination in December 1986, and his blood pressure was 122/78 with no mention of any hypertension issues.  The Veteran received a separation physical examination in June 1988 with no mention of any issues with hypertension during his active service.  Within the one-year period following active service, the Veteran, as a reserve officer, received a periodic examination in November 1988, where a blood pressure reading of 106/72 was recorded with no mention of any hypertension.

In May 2002, during the Veteran's second and final period of active service, he received treatment for an unrelated injury, and his blood pressure was recorded as 146/68, and no mention of hypertension is made in the treatment record that day.

As noted above, the Veteran has asserted that his entire period of active and reserve service from 1979 to 2013 should be qualifying for VA purposes.  While the Veteran had no evidence of any hypertension during his initial period of active service, as noted above, he continued his military service in the reserve component, with periods of active duty service for training (ACDUTRA) and inactive duty service for training (INACDUTRA).  As noted above, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "Active military, naval, and air service" includes active duty, any period of active duty for training during which the Veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the Veteran was disabled or died from an injury incurred or aggravated in the line of duty. 38 C.F.R. § 3.6(a).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA. See 38 U.S.C. § 101; Venturella v. Gober, 10 Vet. App. 340 (1997).

Active duty for training (ACDUTRA) is not considered active service unless service connection is awarded for a disability that incurred in, or was aggravated during, the period of active duty for training, or resulted from an acute myocardial infarction, cardiac arrest, or a cerebrovascular accident, that occurred while an individual was proceeding directly to, or returning directly from, a period of active duty for training.  38 C.F.R. § 3.6(a).

The presumptive regulations, 38 C.F.R. §§ 3.307 and 3.309, as well as the presumptions of soundness and aggravation, attach independently to each period of service. However, presumptive regulations do not apply to periods of ACDUTRA and INACDUTRA, even where the claimant had a prior period of active duty. See Smith v. Shinseki, 24 Vet. App. 40 (2010).

As part of the Board remand of December 2015, VA was directed to ascertain the periods of qualifying service during the Veteran's reserve service through 2013, the year he retired from the Air Force Reserve.  In addition, the Veteran supplied his own breakout of the periods of active service in this tenure of reserve service.

In June 1992, the Veteran received a periodic physical examination as part of his reserve service.  The Veteran's blood pressure was recorded as 116/68 and no mention is made of any hypertension either in the report of medical history or in comments by the examiner.  In April 1993, the Veteran received treatment for an ear disorder and his blood pressure was recorded as 128/70.  In May 1997, the Veteran received another periodic physical examination as part of his reserve service, where a reading of 126/78 was recorded, and again there was no mention of any issues related to hypertension.

On November 3, 2004, outside of any reserve ACDUTRA, the Veteran received an examination from his private health care provider and complained of the possibility of hypertension.  The Veteran's blood pressure was recorded as 148/90, and repeated in both arms as 142/80.  The private physician noted blood pressures at home are more like 120/70, and diagnosed borderline labile hypertension "with significant white coat syndrome."  The Veteran was directed to check his own blood pressure twice weekly, and diet and exercise were discussed, with a follow-up scheduled in one month, with pharmacological intervention to be considered at that point if necessary.  This private physician did not provide an opinion regarding possible nexus of the Veteran's diagnosed hypertension to military service.

During the follow-up with the same private physician on December 3, 2004, a blood pressure reading of 120/94 was recorded, with a repeat of 120/85.  This physician noted borderline hypertension again and remarked on his record "improving."  No medications were indicated at this time.

The Veteran followed with the same private physician on May 2, 2005, and the Veteran's average blood pressure readings were noted as 130/80.  The physician noted again the borderline hypertension was improving and directed the Veteran to continue his diet and exercise program.

The Veteran followed up again with the same private physician on November 1, 2005.  Blood pressure was recorded as 130/80 and again the Veteran was directed to continue with his diet and exercise program.

On July 2, 2007, the Veteran saw this same private physician for matter not related to this claim and his blood pressure was measured as 124/80.  No further comment about any issues about hypertension was made during this particular treatment, and no further private examinations regarding the possibility of high blood pressure are in the Veteran's records.

During his periods of reserve service, the Veteran received periodic examinations as part of his continuing service.  On May 9, 2007, the Veteran's blood pressure was recorded as 135/61, and no mention of hypertension was made.  On May 11, 2007, the Veteran's blood pressure was recorded as 139/77, and again no mention of hypertension was made.  During another examination in May 2007, the Veteran's blood pressure was recorded as 150/82, and that report is silent for any issues or concerns about hypertension.

In May 2008, again measured in a military medical examination as part of his reserve service, the Veteran's blood pressure was 147/75, and no mention of hypertension was made.  In March 2009, during another periodic military examination, the Veteran's blood pressure was 130/77, with no mention of hypertension by the examiner or the Veteran.  In February 2010, another military medical examination recorded the Veteran's blood pressure as 125/72, with no mention of hypertension by the examiner or the Veteran.  In April 2011, during another military medical examination, the Veteran's blood pressure was 130/67 with no mention of hypertension issues.  In May 2012, the Veteran's blood pressure was 118/68 and again, no mention of hypertension was made.

In February 2013, the Veteran received his retirement physical examination from a military medical facility.  The Veteran's blood pressure was measured at 135/80, and neither the examiner nor the Veteran made any mention of hypertension during this examination or on the report of medical history.

In January 2016, as directed by the December 2015 Board remand, the Veteran received a VA examination for his hypertension.  The Veteran was recorded as saying his hypertension began in 2009; no mention was made of the Veteran's hypertension concerns in 2004 and 2005 with his private physician as noted above.  The VA examiner recorded the Veteran's blood pressure three different times during this examination, and readings of 144/77, 143/83, and 144/77 were made, with an average of 143/79.  This VA examiner also provided an opinion regarding the possibility of service connection for hypertension, saying the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, or is related to a period of active service or was incurred or aggravated during a period of active duty for training in the Reserves.

The Board notes that the Veteran had a period of borderline hypertension as diagnosed by his private physician outside of any reserve ACDUTRA period in 2004 and 2005, and that the January 2016 VA examiner noted the Veteran had been diagnosed with hypertension.  The VA examiner also noted the Veteran had never taken medication for his hypertension, and did not know if that initial diagnosis of hypertension had been confirmed with blood pressure readings take 2 or more times on at least 3 different days.  The Board notes that at no time from 1979 when the Veteran entered the United States Air Force Academy, to his separation from active service in August 1988, did he ever record a blood pressure even marginally close to VA standards for hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Furthermore, at no time in the Veteran's reserve military service were any blood pressure readings recorded that approached the VA standard for hypertension.  See id.  The only time the Veteran had blood pressure readings approaching the VA standard for hypertension was with his private physician in 2004 and 2005, outside of ACDUTRA or INACDUTRA periods of service, and after that period, the Veteran's blood pressure reverted to numbers more approximating normal limits.  The Board notes that the blood pressure readings from the private physician in 2004 and 2005 approached but did not exceed the VA standard for hypertension.

Even if the Board were to concede that a current disability of hypertension exists, based on the private physician's diagnosis of borderline labile hypertension with significant white coat syndrome in 2004, the Board finds that hypertension was not diagnosed during any period of active service from June 1979 through August 1988, or the brief period of active service from April 2002 to May 2002.  Furthermore, the Board notes that no hypertension was diagnosed within one year of leaving active service, and that no continuity of symptomatology exists or might reasonably be questioned.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

The only evidence in favor of the Veteran's self-reported diagnosis of hypertension is the private physician's documentation of borderline hypertension in 2004 and 2005, which was treated with diet and exercise and reverted to normal limits in follow-up examinations.  The Board places greater weight on the evidence from the service treatment records from the Veteran's extensive active and reserve service (none of which indicate high blood pressure and/or a diagnosis of hypertension), and the conclusion reached by the January 2016 VA examiner based upon a review of the claims file and the stated rationale that the Veteran had never been diagnosed nor had he taken medication for his hypertension [in active service].  When considered together with the rest of the evidence of record, the Board finds that the preponderance of the evidence weighs against the claim of service connection for hypertension.  

As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for hypertension is denied.  




REMAND

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a). Here, the Veteran is service connected for, inter alia, residuals of left ankle sprain, under Diagnostic Code (DC) 5271.  

The Veteran's claim for an increased rating for his residuals of left ankle sprain disability has not been evaluated in a VA examination suitable for rating purposes since January 2016.  Since the Veteran's left ankle disability claim was last adjudicated, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  This type of joint testing was not accomplished during the Veteran's most recent VA examination in January 2016; accordingly, further VA examination is warranted.

Additionally, the United States Court of Appeals for Veterans' Claims (Court) recently addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id. 


Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent outstanding VA treatment records and associate them with claims file. 

2.  Contact the Veteran and request he submit or authorize for release any further private treatment records relevant to his claimed left ankle disability.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

3.  After completion of the above, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left ankle disability.  The claims folder must be made available to the examiner in conjunction with the examination. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted.
 
The examiner should describe the nature and extent of the Veteran's service-connected left ankle disability, to include orthopedic and neurologic manifestations.

The VA examiner should conduct, consistent with 38 C.F.R. § 4.59, range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The testing should also include the right ankle.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examination should be conducted in accordance with the current disability benefits questionnaire and consistent with Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The Court explained that case law and VA guidelines anticipate that examiners will offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans, to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


